DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 line 1 states, "The method of claim 12, further comprising:", however, claim 12 is not a method claim. The scope of claim 14 is thus unclear. For the purpose of examination, it will be assumed that this is a typographical error and that it should read "The method of claim 13, further comprising:"  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al (US 10499574 B2).
Regarding claim 1, Lu et al discloses a system for providing a growth environment for a plant 
positioned in an automated plant growing system, comprising: at least one light source (29, see fig 2) with the at least one light source positioned in the automated plant growing system to expose the plant positioned in the automated plant growing system to the at least one light source and configured to generate light to trigger photosynthesis in the plant; and a controller (35) configured to: monitor a plurality of growth parameters (control means associated with sensors, monitors growth parameters, see col 4, lines 9-36) associated with the plant to determine whether at least one of the growth parameters deviate beyond at least one corresponding growth threshold, wherein each of the growth parameters provides an indicator (display means provides plant sensor data, see col 4, lines 29-36) as to a growth status of the plant and the growth status of the plant decreases when at least one of the growth parameters deviates beyond the at least one corresponding growth threshold, and automatically adjust at least one environmental parameter from a plurality of environmental parameters (see col 4, lines 19-47) when the at least one of the growth parameters deviate beyond the at least one of the growth thresholds, wherein each of the environmental parameters impact the growth environment of the plant positioned in the automated plant growing system.

Regarding claim 13, Lu et al discloses a method for providing a growth environment for a plant 
positioned in an automated growing system, comprising: generating light to trigger photosynthesis in the plant by at least one light source (29, see fig 2) with the at least one light source positioned in the automated plant growing system to expose the plant in the automated plant growing system to the at least one light source; monitoring a plurality of growth parameters associated with the plant to determine whether at least one of the growth parameters deviate beyond at least one corresponding growth threshold, (control means associated with sensors, monitors growth parameters, see col 4, lines 9-36) wherein each of the growth parameters provides an indicator (display means and alerts sent to user, see col 4, lines 29-36) as to a growth status of the plant and the growth status of the plant decreases when at least one of the growth parameters deviates beyond the at least one corresponding growth threshold; and automatically adjusting at least one environmental parameter from a plurality of environmental parameters when the at least one of the growth parameters deviate beyond the at least one of the growth thresholds, wherein each of the environmental parameters impact the growth environment of the plant positioned in the automated plant growing system (automatic control and regulation of plant growth, see col 4, lines 39-46). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 10499574 B2) as applied to claim 1 above, and further in view of Martin (WO 2016164652 A1).
Regarding claim 2, Lu et al discloses the automated plant growing system of claim 1, wherein the 
controller is further configured to: automatically adjust a light intensity for each light source (see col 4, lines 19-47).
	Lu et al fails to disclose the adjustment based on a photosynthesis growth parameter when the photosynthesis growth parameter deviates beyond a photosynthesis growth threshold to return the photosynthesis growth parameter to within the photosynthesis growth threshold, wherein the growth status of the plant decreases when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold due to the light intensity emitted by each light source.
	Martin teaches based on a photosynthesis growth parameter when the photosynthesis growth parameter deviates beyond a photosynthesis growth threshold to return the photosynthesis growth parameter to within the photosynthesis growth threshold (see paras 0121 and 0124), wherein the growth status of the plant decreases when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold due to the light intensity emitted by each light source (in both Lu et al and Martin, the growth status and capabilities of the plants would decrease as the lighting moves away from the optimal range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the lighting of Lu et al with the controller being configured based on the photosynthesis growth threshold as taught by Martin to ensure the plants receive the optimal amount and intensity of light.

Regarding claim 3, the modified reference teaches the automated plant growing system of 
claim 2, and Lu et al further discloses wherein the controller is further configured to: automatically adjust a spectrum for each light source (Lu col 4, lines 19-47).
	Lu et al fails to disclose the adjustment being based on the photosynthesis growth parameter when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold to return the photosynthesis growth parameter to within the photosynthesis growth threshold wherein the growth status of the plant decreases when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold due to the spectrum emitted by each light source.
	Martin teaches based on the photosynthesis growth parameter when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold to return the photosynthesis growth parameter to within the photosynthesis growth threshold (see paras 0121 and 0124) wherein the growth status of the plant decreases when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold due to the spectrum emitted by each light source (in both Lu et al and Martin, the growth status and capabilities of the plants would decrease as the lighting moves away from the optimal range). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lighting of Lu et al with the controller being configured based on the photosynthesis growth threshold as taught by Martin to ensure the plants receive the optimal amount and intensity of light.

Regarding claim 6, Lu et al discloses the automated growing system of claim 1. 
Lu et al fails to disclose further comprising: a CO2 sensor configured to measure a CO2 
environmental parameter in real-time of the automated plant growing system, wherein the CO2 environmental parameter includes a CO2 of the growth environment of the plant positioned in the automated plant growing system.
	Martin teaches further comprising: a CO2 sensor configured to measure a CO2 environmental parameter (see para 0124) in real-time of the automated plant growing system, wherein the CO2 environmental parameter includes a CO2 of the growth environment of the plant positioned in the automated plant growing system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lu et al with the CO2 sensor of Martin to allow monitoring of the plants air quality to ensure they have optimal growing conditions. 

Regarding claim 7, Lu et al discloses the automated growing system of claim 1. 
Lu et al fails to disclose further comprising: an infrared (IR) imaging system positioned in the 
automated plant growing system to expose the plant positioned in the automated plant growing system to the IR imaging system and configured to emit IR light to expose the plant to the IR light and to detect the IR light that is reflected back to the IR imaging system from the plant.
	Martin teaches further comprising: an infrared (IR) imaging system positioned in the automated plant growing system to expose the plant positioned in the automated plant growing system to the IR imaging system and configured to emit IR light to expose the plant to the IR light and to detect the IR light that is reflected back to the IR imaging system from the plant (see para 0056).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lu et al with the IR imaging system of Martin to monitor plant health and growth.

Regarding claim  8, the modified reference teaches the automated plant growing system of 
claim 7, and Martin further teaches wherein the controller is further configured to determine whether each of the growth parameters is deviated beyond each of the corresponding growth threshold based on the IR light that is reflected back to the IR imaging system from the plant (see para 0056 – infrared camera for performing automated crop health analysis and para 0178 – monitor growth with imaging software). 

Regarding claim 10, Lu et al discloses the automated growing system of claim 1. 
Lu et al fails to disclose further comprising: further comprising: a multi-spectral imaging system 
positioned in the automated plant growing system and configured to capture images of the plant within a spectrum range.
	Martin discloses further comprising: a multi-spectral imaging system positioned in the automated plant growing system and configured to capture images of the plant within a spectrum range (see para 0124).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu et al with the multi-spectral imaging camera for monitoring of the plants and image analysis of their growth status. 

Regarding claim 11, the modified reference teaches the automated plant growing system of 
claim 10, and Martin further teaches wherein the controller is further configured to: automatically determine whether a nutrient uptake growth parameter is deviated beyond a nutrient growth threshold based on the images of the plant within the spectrum range captured by the multi-spectral imaging system (plant nutrient analysis from multi-spectral imager, see para 0124), wherein the images captured of the plant within the spectrum range identify whether each nutrient required by the plant is deviated from the nutrient growth threshold (nutrient analysis from multi-spectral imager, see para 0124).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 10499574 B2) in view of Martin (WO 2016164652 A1) as applied to claim 3 above, and further in view of Abbott et al (US 20150089866 A1).
Regarding claim 5, the modified reference teaches the automated plant growing system of claim 3, and Lu et al further discloses wherein the controller is further configured to: automatically adjust the pH of the growth environment of the automated plant growing system (see col 4, lines 39-47) to adjust in real-time the pH environmental parameter of the automated plant growing system.
The modified reference fails to teach when a pH growth parameter of the plant deviates beyond a pH growth threshold to return the pH growth parameter to within the pH growth threshold, wherein the growth status of the plant decreases when the pH growth parameter deviates beyond the pH growth threshold due to the pH of the growth environment of the plant positioned in the automated plant growing system.
Abbott et al teaches when a pH growth parameter of the plant deviates beyond a pH growth threshold to return the pH growth parameter to within the pH growth threshold (see paras 0072, 0086, and 0096) wherein the growth status of the plant decreases when the pH growth parameter deviates beyond the pH growth threshold due to the pH of the growth environment of the plant positioned in the automated plant growing system (in both Lu and Abbott the growth status and capabilities of the plants would decrease as the pH moves away from the optimal range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the pH parameter of Abbott et al to ensure the pH of the system is kept in an optimal range to encourage plant growth. 
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 10499574 B2) in view of Martin (WO 2016164652 A1) as applied to claim 8 above, and further in view of Shelor et al (US 20150351325 A1). 
Regarding claim 9, the modified reference teaches the automated plant growing system of claim 
8. 
	The modified reference fails to teach wherein the controller is further configured to: determine whether a light absorption growth parameter of the plant exceeds a light absorption growth threshold, wherein the light absorption growth parameter includes an amount of the light absorbed by the plant as emitted by the at least one light source that exceeds a light absorption growth parameter of the plant;
and automatically deactivate the at least one light source when the light absorption growth parameter exceeds the light absorption growth threshold, wherein the amount of light required to be absorbed by the plant is satisfied when the light absorption growth parameter exceeds the light absorption growth threshold thereby enabling the plurality of lights to be deactivated to conserve energy consumed by the automated plant growing system.
	Shelor et al teaches determine whether a light absorption growth parameter of the plant exceeds a light absorption growth threshold, wherein the light absorption growth parameter includes an amount of the light absorbed by the plant as emitted by the at least one light source that exceeds a light absorption growth parameter of the plant (see para 0011-0013, 0016 and 0044), and automatically deactivate the at least one light source when the light absorption growth parameter exceeds the light absorption growth threshold, wherein the amount of light required to be absorbed by the plant is satisfied when the light absorption growth parameter exceeds the light absorption growth threshold thereby enabling the plurality of lights to be deactivated to conserve energy consumed by the automated plant growing system (see para 0016). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the light absorption threshold of Shelor et al to ensure the plants are receiving adequate amounts of light for photosynthesis and optimal plant health. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 10499574 B2) in view of Martin (WO 2016164652 A1) as applied to claim 11 above, and further in view of Ryan et al (US 20080148630 A1, as cited by applicant in IDS dated 6/27/2022). 
Regarding claim 12, the modified reference teaches the automated plant growing system of 
claim 11.
The modified reference fails to teach further comprising: a rotational camera positioned in the 
automated plant growing system and configured to: capture images of each portion of the plant as the plant rotates in the automated plant growing system over a period of time, and generate a time lapsed video that includes each of the images captured of each portion of the plant as the plant rotates in the automated plant growing system of the period of time stitched together to provide the time lapsed video, wherein the time lapsed video displays the growth status of the plant over the period of time.
Martin teaches further comprising: a rotational camera (see para 0056) positioned in the automated plant growing system and configured to: capture images of each portion of the plant as the plant rotates in the automated plant growing system over a period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the camera of Martin such that it takes images as the plants rotate in order to multiple image angles for more accurate analysis. 
	Ryan et al teaches and generate a time lapsed video that includes each of the images captured of each portion of the plant as the plant rotates in the automated plant growing system of the period of time stitched together to provide the time lapsed video, wherein the time lapsed video displays the growth status of the plant over the period of time (Imaging device 160 programmed for time lapse photography, see para 0049).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the time lapse imaging of Ryan et al to monitor plant growth over a period of time to ensure the plants are growing at a healthy and sustainable rate. 

Claim(s)  14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 10499574 B2) as applied to claim 13 above, and further in view of Abbott et al (US 20150089866 A1).
Regarding claim 14, Lu et al discloses the method of claim 13, further comprising: automatically 
adjusting a light intensity for each light source based on a photosynthesis growth parameter (see col 4, lines 19-47).
	Lu et al fails to disclose when the photosynthesis growth parameter deviates beyond a photosynthesis growth threshold to return the photosynthesis growth parameter to within the photosynthesis growth threshold, wherein the growth status of the plant decreases when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold due to the light intensity emitted by each light source.
	Abbott et al teaches when the photosynthesis growth parameter deviates beyond a photosynthesis growth threshold to return the photosynthesis growth parameter to within the photosynthesis growth threshold (see para 0096), wherein the growth status of the plant decreases when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold due to the light intensity emitted by each light source (in both Lu et al and Abbott, the growth status and capabilities of the plants would decrease as the lighting moves away from the optimal range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light intensity of Lu et al with the controller being based on the photosynthesis growth threshold as taught by Abbott et al to ensure the plants receive the optimal amount and intensity of light.

Regarding claim 15, Lu et al discloses the method of claim 13, further comprising: automatically 
adjusting a spectrum for each light source based on the photosynthesis growth parameter (see col 4, lines 19-47).
	Lu et al fails to disclose when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold to return the photosynthesis growth parameter to within the photosynthesis growth threshold, wherein the growth status of the plant decreases when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold due to the spectrum emitted by each light source.
	Abbott et al teaches when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold to return the photosynthesis growth parameter to within the photosynthesis growth threshold, (see para 0096) wherein the growth status of the plant decreases when the photosynthesis growth parameter deviates beyond the photosynthesis growth threshold due to the spectrum emitted by each light source (in both Lu et al and Abbott, the growth status and capabilities of the plants would decrease as the lighting moves away from the optimal range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light spectrum of Lu et al with the controller being based on the photosynthesis growth threshold as taught by Abbott et al to ensure the plants receive the optimal amount and intensity of light.
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-24 are objected to as dependent on claim 16. 
The following is a statement of reasons for the indication of allowable subject matter:  
While rotating planting columns are known in the art, the speed of rotation being automatically 
adjusted based on a daily light integral (DLI) threshold is not known. Claims 17-24 are objected to by virtue of their dependency on claim 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar planting systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619